Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record alone or in combination does not teach the claim limitations “a polarization management device comprises an input which is connected to, in a first case, the second single-mode optical input for receiving the optical oscillation signal, or, in a second case, the first single- mode optical input for receiving the payload signal, and that comprises first and second outputs which deliver as output two split signals, on the first and second single-mode optical guides, respectively, the coherent detection device being configured so that a set of three signals consisting of the two split signals and either, in the first case, the payload signal, or, in the second case, the oscillation signal, is presented to the single photodiode”.
Regarding claim 10, the prior art of record alone or in combination does not teach the claim limitations “receiving the payload signal from the first single-mode optical fiber; receiving an oscillation signal from a second single-mode optical fiber; splitting one of the two signals, the oscillation signal in a first case, or the payload signal in a second case, into two split signals, using a polarizing beamsplitter, between two single-mode optical guides, presenting, to a single photodiode, a set of three signals consisting of the two split signals as well as the-a non-split signal which is either the payload signal in the first case, or the oscillation signal in the second case;; and detecting with the photodiode the data of the payload signal”.
Regarding claim 11, the prior art of record alone or in combination does not teach the claim limitations “a polarization management device that comprises an input which is connected to, in a first case, the second single-mode optical input for receiving the optical oscillation signal, or, in a second case, the first single-mode optical input for receiving the payload signal, and that comprises first and second outputs which deliver as output two split signals, on the first and second single-mode optical guides, respectively, at least one optical element, which is coupled to the first and second optical guides and to either the first or second single-mode optical input to receive a set of three signals consisting of the two split signals and either, in the first case, the payload signal, or, in the second case, the oscillation signal, and presents the set of three signals to the single photodiode”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINA M SHALABY whose telephone number is (571)272-5386.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINA M SHALABY/             Examiner, Art Unit 2636